*221ON MOTION FOR REHEARING.
ALLEN, J.
We have carefully examined and considered the points made by learned counsel in their brief filed in support of appellant’s motion for a rehearing. But our views respecting the questions involved have not been thereby altered. One point, strenuously pressed in the motion and the accompanying brief, is that the foregoing opinion is in direct conflict with the decision of the Supreme Court in Epperson v. Postal Tel. Cable Company, 155 Mo. 346, 50 S. W. 795, 55 S. W. 1050. It is pointed out that in the Epperson case it is said: “The servant must allege and prove, not only that the danger or defect was known to the master, but was unknown to plaintiff, and any statement of claim which does not include both of these allegations of fact discloses no cause of action, and is, consequently, fatally defective. ’ ’ And it is urged that there was here neither allegation nor proof, that the defect in the tool in question was unknown to plaintiff.
The above opinion sufficiently indicates the evidence adduced respecting this matter. And so far as concerns the necessity of pleading plaintiff’s want of such knowledge and of affirmatively establishing the same, in order to state and prove a prima-facie cause of action, the law is well settled adversely to the contention of counsel. Under the authorities to which we have referred — to which many may be added — it is clear that it was not incumbent upon plaintiff to negative the existence of knowledge on his part that the tool was defective, in order to state a cause of action against the master. If the defect was one occasioned by'the master’s negligence, the danger arising there-1 from was not a risk assumed by the servant, under the law of this State; and knowledge of such defect on the part of the servant would be a matter to be reckoned with in considering the question of plaintiff’s con-*222tributary negligence. [See Jewell v. Bolt and Nut Co., 231 Mo. 176, 132 S. W. 703; George v. Railroad, 225 Mo. 364, 125 S. W. 196.] And it was of course not,necessary for plaintiff to allege and prove that be was not guilty of contributory negligence, tbis being a matter of defense.
In fact tbe Epperson case, supra, is not authority for appellant’s contention. Tbe language quoted therefrom, and relied upon, is expressly stated to be but the expression of tbe individual views of tbe learned author of tbe opinion. [See Epperson v. Cable Co., supra, l. c. 354.] And in Fisher v. Central Lead Co., 156 Mo. l. c. 485, 56 S. W. 1107, tbis dicta is expressly disapproved. It was not then tbe law in tbis State; nor is it now.
Other questions raised are sufficiently disposed of in tbe opinion.
With tbe concurrence of tbe other judges,
tbe motion for rehearing is overruled.